             Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 1 of 43




                            IN THE TINITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF ANIERICA                                CRIMINAL NO.20-

                 I'                                       Date Filed:                  ,2020

 ABDUR RAIIIM ISLAM                                       VIOLATIONS:
 SHAHIED DAWAN                                            l8 U.S.C. S 1962(d) (RICO conspiracy            -I
 KENYATTA JOI{NSON                                        count)
 DAWN CIIAVOUS                                            18 U.S.C. $S 1343, 1346 (honest services
                                                          wirefraud-8counts)
                                                          l8 U.S.C. $ 1952(a)(3) (use of interstate
                                                          facility to further racketeering - I count)
                                                          18 U.S.C. $ 1343 (wire fraud - 6 counts)
                                                          26 U.S.C. S 7206(2) (false tax returns - 6
                                                          counts)
                                                          18 U.S.C. $ 2 (aiding and abetting)
                                                          Notices of Forfeiture




                                            INDICTMENT

                                               COUNT ONE

                            CONSPIRACY TO COMMIT RACKETEERING
                                       18 U.S.C. $ 1962(d)

THE GRAND JURY CHARGES TIIAT:

         All     dates and times in this Indictment are alleged to be   "on or about" the specific date

stated

                                               The Enterprise

         I   .        Universal Community Homes (UCH), founded in 1993, was an organization that

redeveloped residential and commercial properties into affordable housing in South Philadelphia

neighborhoods. Universal Education Companies (UEC), founded in 2002, provided academic

services and operations management for primary and secondary charter schools. UCH and UEC
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 2 of 43




(collectively referred to as "Universal Companies") were headquartered in Philadelphia's 2"d

City Council District.

         2.    Between 2012 and20l7, UEC maintained management agreements with multiple

schools operating in Philadelphia Pennsylvani4 and Milwaukee, Wisconsin, to manage the

schools' leadership teams, create the schools' budgets and administer the payroll process, and

ensure financial reporting was in compliance with the requirements of various govemment

entities. UCH (the real estate development component) provided management and administrative

support for UEC (the education arm). For example, UCH administered the payroll and provided

procurement functions for UEC.

       3.      Universal Companies constituted an Enterprise as defined in Title 18, United

States Code, Section 196l(4), namely, a group of individuals and entities associated in   fact.     The

Enterprise constituted an ongoing organization whose members functioned as a continuing unit

for a common purpose of achieving the objectives of the Enterprise. The Enterprise was

engaged in, and its activities affected, interstate and foreign commerce.

                                             Relevant Entity

       4.      Universal Real Estate Development Corporation (URED) was a for-profit entity

described as a vehicle to develop low-income housing projects. According to its articles       of

incorporation, the entity's sole shareholder was Person l, another founder of Universal

Companies. ln actual operation, the entity was a partnership with the profits split among Person

I, ABDURRAHIM ISLAM,          ANd   SHAHIED DAWAN.

                                    Roles of th e Conspirators

        5.     Defendant ABDUR RAHIM ISLAM, a resident of the Eastem District             of

Pennsylvania, was a founding member ofUCH and served on its Board of Directors and as the

                                                 a
           Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 3 of 43




President and ChiefExecutive Offrcer since the organization's   inception. Defendant ISLAM

also led UEC and served as its President and Chief Executive    Officer. As the Chief Executive

Officer, defendant ISLAM was primarily responsible for the day-to-day operations and oversaw

UCH and UCE, the real estate development and education arms of Universal Companies,

respectively. Defendant ISLAM eamed dual       degrees from LaSalle University    in accounting and

finance and was a Certified Public Accountant. ISLAM received a salary of approximately

$170,000 annually, in addition to yearly bonuses ranging from $35,000 to $45,000 per year.

       6.      Defendant SHAHIED DAWAN, a resident of the Eastem District           of

Pennsylvania, was a former Auditor and Regional Assignment Manager with the federal

govemment. ln 1994, Defendant DAWAN transitioned to UCH             as its Philadelphia-based   Chief

Financial Officer. He also served on the Board of Directors for     UCH.   Defendant DAWAN

was responsible for Universal Companies' overall financial and contract management.

DAWAN received     a salary   of approximately $160,000 annually and also received $20,000

bonuses in 2014,2015,2016, and20l7       .



                                  Associates of the C onsoirators

       7   .   KENYATTA JOHNSON, charged elsewhere in this lndictment, was               a resident   of

the Eastem District ofPennsylvania, and formerly served as a State Representative for the 186th

Legislative District in the Pennsylvania House of Representatives. In 2011, defendant

JOHNSON was first elected to represent the 2nd District in the Philadelphia City Council.

JOHNSON has maintained his City Council seat by wirning re-election in every election cycle

since. Throughout his   tenure as a Councilman, JOHNSON has utlilized "Councilmanic

Prerogative," to effect zoning changes and impact the acquisition or transfer of real estate within

the 2nd District. In Philadelphia, "Councilmanic Prerogative" was a legislative practice through

                                                -3-
            Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 4 of 43




which individual City Councilpersons influence nearly all ofthe land use decisions in their

district. When invoked by a Councilperson to support or reject a development proposal,         the use

ofthe prerogative is almost always honored by the rest of the Council. On multiple occasions,

defendant JOHNSON exercised "Councilmanic Prerogative" to benefit Universal Companies,

which was headquartered in his district. Since December 2011, JOHNSON has been married to

defendant   DAWN CHAVOUS, who also served in various roles on JOHNSON's political

campaigns and as a consultant to Universal Companies.

            8.   DAWN CHAVOUS, charged elsewhere in this Indictment,          a resident   of the

Eastem District of Pennsylvani4 was a former    Chiefof Staff for   a Pennsylvania state senator and


Executive Director of a pro-charter school advocacy group. In 201 0, defendant CHAVOUS

formed Chavous Consulting,     LLC.   Chavous Consulting purportedly provided a variety       of

services including issue advocacy, fundraising for political campaigns or non-profits, planning

events, and developing strategic plans and objectives for organizations. In 2014, approximately

3l% of   Chavous Consulting's revenue received in the business account was derived directly from

Universal Companies. CHAVOUS's consulting business provided the vehicle to disguise bribe

payments to her husband JOHNSON from ISLAM and DAWAN, using funds obtained from

Universal Companies.

            9.   Michael Bonds, charged elsewhere, was elected by the citizens of District 3 in

Milwaukee, Wisconsin to serve on the Milwaukee Board of School Directors (MPS Board).

Between April 2009 and April 2016, Bonds served as the Board's president- Bonds operated

Afiican-American Books and Gifts and used the entity     as a vehicle   to disguise bribe payments

from ISLAM and DAWAN, using funds obtained from Universal Companies.




                                                -4-
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 5 of 43




                                         Racketeerin g Conspiracv

          10.   From at least in or around 2013 to on or about the date of this Indictment, in the

Eastem District of Pennsylvania and elsewhere, defendants

                                      ABDUR RAHIM ISLAM            ANd
                                         SHAHIED DAWAII,

along with others, known and unknown by the grand jury, being persons employed by and

associated with the Enterprise, which engaged in, and the activities of which affected, interstate

and foreign commerce, knowingly and intentionally conspired to violate            Title   18, United States


Code, Section 1962(c), that is, to conduct and participate, directly and indirectly, in the conduct

of the affairs ofthe Enterprise, through a pattem of racketeering activity, as defined in Title 18,

United States Code, Sections       l96l(l)   and l96l(5), consisting of multiple acts indictable under

the following statutes:

                a.        Title   18, United States Code, Sections   l34l   (relating to mail fraud);

                b.        Title   18, United States Code, Sections 1341,1346 (relating to honest
                          services mail fraud);

                c.        Title   18, United States Code, Sections 1343,1346 (relating to honest
                          services wire fraud);

                d.        Title   18, United States Code, Section 1343 (relating to wire      Iiaud);

                e.        Title   18, United States Code, Section 1512 (relating to obstruction         of
                          justice);

                f.        Title 18, United States Code, Section 1952 (relating to use ofan interstate
                          facility in aid of racketeering); and

Multiple acts involving acts involving:

                g.        Bribery in violation of Wis. Stat. $ 946.10; and

                h.        Bribery in violation of 1 8 Pa. Cons. Stat. $ 4701.



                                                     -5-
            Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 6 of 43




            I   l.   It was part of the conspiracy that each defendant agreed that   a conspirator   would

commit at least two acts of racketeering in the conduct of the affairs ofthe Enterprise.

                                  NIanne r and Means of the Conspiracv

            12.      The manner and means by which the defendants ABDUR RAHIM ISLAM and

SIIAHEID DAWAN, agreed to conduct the affairs of the Enterprise included the following,

among others:

       a.            engaging in a corrupt scheme in which JOHNSON and CTIAVOUS received
                     payments and things ofvalue in exchange for JOHNSON using his position as a
                     Philadelphia City Councilman to take official actions to benefit ISLAM,
                     DAWAN, and Universal Companies, including but not limited to, introducing and
                     voting upon spot zoning legislation related to a property held by Universal
                     Companies, and blocking reversion to the City of Philadelphia ofanother property
                     held by Universal Companies after it failed to develop the property pursuant to its
                     ageement with the City;

       b             engaging in a corrupt scheme in which Bonds received payments and things of
                     value in exchange for Bonds using his position as President of the MPS board to
                     take a series of official actions advantageous to ISLAM, DAWAN, and Universal
                     Companies, including but not limited to, advocating for and voting in favor of
                     Universal's expansion of charter school operations in Milwaukee, motioning the
                     MPS Board to lease Milwaukee Public School (MPS) property to ISLAM,
                     DAWAN, and Universal Companies, motioning the MPS Board to approve more
                     favorable lease terms to the benefit of ISLAM, DAWAN, and Universal
                     Companies, and voting in favor of the more favorable lease terms;

        c            stealing funds in the custody of Universal Companies in order to support
                     ISLAM's extravagant lifestyle;

        d            stealing funds from Universal Companies to pay "bonuses" to ISLAM and
                     DAWAN, pay bribes to JOHNSON, CHAVOUS, and Bonds, and make political
                     contributions in the name of ISLAM to candidates for federal and local political
                     ofFrces;

        e            hiding the thefts and bribe payments by creating sham contracts, invoices, and
                     false entries in books and records; and

        f.           obstructing justice by withholding records and documents subject to legal process.




                                                     -6-
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 7 of 43




                            Milwaukee Board of School Directors

       13.     In20l2,   defendants ABDUR   RAHIM ISLAM and SHAHIED DAWAN began

negotiating with the MPS Board to expand UEC's charter school operations to Milwaukee,

Wisconsin. Despite concems expressed by members of UEC's Board of Directors regarding the

financial viability ofsuch an expansion, defendant ISLAM made the decision to expand charter

school operations into Milwaukee anyway.

         14.   On or about Augu s123,2012, the MPS Board approved consideration         ofa charter

school proposal by defendants   ABDIIR RAHIM ISLAM and SHAHIED DAWAN                .    On or

about August 30, 2012, the MPS Board approved the start ofnegotiations formalizing a contract

for Universal Companies to operate charter schools in Milwaukee. On or about July 30,2013,

the MPS Board approved a five-year contract for Universal Companies' new entity     in

Milwaukee to operate two charter schools, the Millennium and the Renaissance Campus,

beginning in the 2013'2014 school year. Universal Companies' Milwaukee entity received over

$11,000,000.00 from the MPS to operate the Millennium and the Renaissance Campus.

         15.   On January 28,2013, defendant SHAHIED        DAWAN advised defendant ABDUR

RAHIM ISLAM that it would cost at least 2.5 million dollars to   get the Milwaukee-based


schools operational for the first academic year contemplated by its arrangement with MPS.

         16.   On February 4, 2013, defendant SHAHIED       DAWAN advised defendant ABDUR

RAHIM ISLAM via email Universal Companies would need to cut consultants out of its

operational budget in order to fund the expansion into   Milwaukee. Eight   days later, defendant

DAWAN informed defendant ISLAM that Universal Companies was running           a substantial


deficit and that additional staffreductions would be necessary to move forward with the

Milwaukee schools.

                                               -7 -
          Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 8 of 43




          17.   OnFebnnry 22,2013, defendant SHAHIED DAWAN advised defendant

ABDUR RAHIM ISLAM in an email that UCH was projecting a year end loss of approximately

$200,000. In other words, capital from the real estate-side would not be available to support the

education-side expansion. In that same email, defendant DAWAN suggested that a sale of the

Royal Theater could close the gap.

        18.     Universal Companies' operation in Milwaukee lost money almost immediately.

Universal Companies' new entity did not have nearly enough revenue to cover the costs

associated with operating its Milwaukee charter schools. On September 16,2014, MPS requested

that defendants ABDUR RAHIM ISLAM and SHAHIED DAWAN explain the operational

deficit to MPS in order to remain in compliance with the July 2013 charter school contract. On

September 22, 2014, defendant      DAWAN responded in writing to MPS that poor student

enrollment was to blame.

         19.    Despite the financial issues, in the fall and winter of 2014, defendant ABDIIR

RAHM ISLAM continued to push for          an expansion of the Milwaukee charter school program


operated by Universal Companies. In December 2014, defendants        ISLAM and SIIAHIEI)

DAWAN sought to open       a   third charter school in Milwaukee.

        20,     In December 2014, defendants ABDUR RAHIM ISLAM and SHAHIED

DAWAN began paying bribes to Michael Bonds, charged elsewhere, then President of the MPS

Board, using funds from Universal Companies. ISLAM, DAWAN, and Bonds disguised these

bribes as payments to Bonds' entity "African American Books and Gifts" for books, art work,

and   media. Bonds did not disclose to the MPS Board these payments nor his    arrangements and

relationship with defendants ISLAM, DAWAN, and Universal Companies.




                                                    8-
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 9 of 43




       21.     In exchange for the payments and things of value, Bonds attended committee

meetings of the MPS and advocated on behalf of defendants ABDUR RAHIM ISLAM and

SHAHIED DAWAN and Universal Companies' Milwaukee-based education entity. When

Universal Companies' proposal to open an additional school was heard by the MPS committee,

Bonds personally advocated in support of   it.   After Bonds made his statement in support of

Universal Companies, the MPS committee approved the proposal by ISLAM and DAWAN to

open the additional school, and a recommendation was made to the     full MPS Board to vote in

favor ofthe expansion.

       22.     In addition to supporting Universal Companies' proposal to open an additional

campus, Bonds helped defendants ABDUR        RAHIM ISLAM and SHAHIED DAWAN and

Universal Companies with the passage of their lease a$eement with the MPS Board. In

December 2014, Bonds sat as a member of the MPS Board committee with jurisdiction over the

lease. As   a member   of this committee, Bonds had the authority to bring motions and vote on the

various items heard by the committee. On December 11,2014, Bonds brought a motion to

support Universal Companies' lease ofan MPS facility to house the additional campus. Once

the motion was brought to the committee, Bonds voted in favor of the motion.

       23.     On or about   April 19,2016, at a time when Universal Companies    was

experiencing severe financial distress, Bonds motioned the MPS Board for approval to defer

lease payments of approximately $1,000,000 owed to MPS by Universal Companies' charter

school operation.

                               The Royal Theater in Philadelphia

       24.     In 2000, UCH acquired the Royal Theater, located at 1524-34 South Street,

Philadelphia, Pennsylvania, which is in KENYATTA JOHNSON's City Council district, from

                                                 -9 -
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 10 of 43




the Preservation Alliance for Greater Philadelphi4 for approximately $286,252.00.         At that

time, UCH planned to stabilize the building and then develop the property as an anchor building

in that Cultural   District. Between 2000 and 2008, UCH      was unable to develop the Theater.

        25.        In 2008, UCH began exploring altemative uses for the property, specifically

examining a residential and commercial mixed-use proposal for the property. Three years later,

UCH presented a proposed mixed-use development to South Street West Business Association,

which is a civic organization that describes itselfas a partnership between long-standing and new

businesses, professionals, and community organizations based on South Street west        ofBroad

Street in Philadelphia. This proposal went     nowhere. ln early 2012, the City ofPhiladelphia

Department of License and lnspections determined that UCH was in violation of a number           of

city ordinances due to the dilapidated state ofthe building and the property and issued citations

to UCH for the violations.

        26.        In the summer of 2012, UCH listed the Royal Theater for sale but was unable to

secure an agreement      with any potential buye6.

        27.        In April 2013, UCH filed an application with Philadelphia's Historical

Commission that proposed demolition of the Royal Theater and new construction on the           lot.   As

part ofthe application, UCH described the frnancial hardship the Royal Theater created for IICH

and represented that    prior attempts to sell the property in 2012 failed because potential

pwchasers were unable to find an economically feasible use for the building as it was then

zoned. In connection with the proposal,      defendants ABDUR      RAHIM ISLAM and SHAHIED

DAWAN enlisted the aid ofa successful Philadelphia-based developer ("Person 2") to support

the development proposal and thereby provide credibility for their development       plans. The



                                                  -   l0-
           Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 11 of 43




development plan for the Royal Theater envisioned by ISLAM, DAWAN, and Person # 2

required zoning changes to implement.

         28.       In April 2013, many residents ofthe neighborhood surrounding the Royal Theater

opposed the proposal and began taking legal actions that could have stripped UCH of its

ownership and,/or control of the property under an anti-blight program.

         29.       In May 2013, a neighbor ofthe Royal Theater filed an action under

Pennsylvania's Blighted and Abandoned Properties Conservatorship Law of2008 ("Act 135") to

award conservatorship of the property to another local developer. According to Act 135, a

.,Party in
           Interest," defined as an owner, lien holder, a resident, or business owner within 500 feet

of   a property   who has met certain criteria regarding neglect and detrimental conditions, may

petition the Pennsylvania Court of Common Pleas to appoint a conservator to take possession

and effectuate the necessary rehabilitation and management           ofthe property. An Act 135 action

may result in a property owner losing control and ownership rights ofa property with little to no

compensation if the owner does not act promptly to save the property from Conservatorship.

          30.      There are two methods to receive a zoning variance in the City of Philadelphia:

                   a.      The first and more traditional method is for the Zoning Board to hold a

hearing and rule upon a proposed zoning variance. The Zoning Board variance process is a

lengthy one and provides the local community with the opportunity to inlluence the ultimate

decision. If      a zoning variance does not receive local      community support, the Zoning Board may

reject the proposed variance. Further, ifthe Board passes a variance, members ofthe local

community could appeal the decision. The appeals process is time-consuming, costly, and could

be detrimental to a proposed sale or development.




                                                   -   ll   -
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 12 of 43




                b.      The second method is for a Cily Councilperson to obtain a spot-zoning

ordinance proposed via legislative      act. A proposal for   spot-zoning legislation is typically

conveyed by a Councilperson to the City ofPhiladelphia Law Department and Planning

Commission which then drafts legislation that reflects the Councilperson's intent and support.

Spot-zoning ordinances are a way to circumvenl the lengthier process before the Zoning Board.

Historically, the process involving the Zoning Board could delay a development project for years

because local residents could easily pursue an appeal ofthe Zoning Board's determination.

        31.     The same month the Act 135 action was filed, "Universal Companies" entered

into a conhactual agreement with DAWN CHAVOUS, operating as Chavous Consulting.

Originally, CHAVOUS' agreement was a three-month contractual commitment. After the three

months, defendants ABDUR RAHIM ISLAM, SHAHIED DAWAN, and CHAVOUS agreed to

extend her contract, so that in total   it lasted from in or around May 2013 until in or around

October 2014.

        32.     DAWN CHAVOUS electronically submitted              a   total of five invoices via e-mail to

defendant ABDUR      RAHIM ISLAM or to defendant SHAHIED DAWAN, requesting payment

under her contract with "Universal Companies." CIIAVOUS received five corresponding

checks authorized by   ISLAM and DAWAN that matched to her invoices, totaling $66,750. The

payments were drawn on the operating account of UCH at Wells Fargo Bank.

        33.     DAWN CHAVOUS provided Universal Companies with very little work,

generated minimal work product, and incurred minimal,          if any, expenses on behalf of Universal

Companies in retum for the $66,750 in consulting fees her consulting firm received from UCH.

          34.   After DAWN CHAVOUS received            a check   fiom UCH,      she deposited   it into a

bank account in the name of Chavous Consulting and then immediately transferred large portions

                                                  -12-
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 13 of 43




ofthe funds to a personal bank account from which               she made mortgage, loan, and credit card

payments on behalf of herself and KENYATTA JOHNSON.

       35.     In or around May 2013, defendant ABDUR RAHIM ISLAM arranged for a

political fundraiser, to be co-hosted by Person 2, for KENYATTA JOHNSON's re-election

campaign. The fturdraiser occurred on June 4, 2013. Defendants ISLAM, SHAHIED

DAWAN, and Person      2 planned   for   a meeting at the site      of the fundraising event immediately

before the fundraiser to discuss the Royal Theater.

       36.     Neither defendant ABDUR RAHIM ISLAM nor defendant SHAHIED DAWAN

disclosed to Person 2, the fundraiser's co-host and potential partner in the re-development ofthe

Royal Theater, about the contractual arrangement between Universal Companies and

KENYATTA JOHNSON's spouse, DAWN CHAVOUS.

        37.    On or about July 10, 2013, defendant ABDUR                RAHIM ISLAM met with

KENYATTA JOHNSON to discuss the "preliminary plans" for the Royal Theater. Afterwards,

defendant ISLAM notified Person 2 via email that JOHNSON agreed to "take the lead with the

Mayor" and work on the zoning change pursued by defendants ISLAM and SHAHIED

DAWAN.

       38.     On or about October 22,2014, DAWN CHAVOUS deposited a check from

Universal Companies for $ 17,250.00.

        39.    On or about October 23, 2014,       KENYATTA JOHNSON attended                a refresher


course on Ethics Training for members of Philadelphia City Council, which specifically

addressed conflicts of interest.

        40.    On or about October 30, 2014,       KENYATTA JOHNSON, despite the vocal

opposition ofa number of residents who lived near the Royal Theater, introduced City              of

                                                   -   13   -
           Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 14 of 43




Philadelphia Bill Number 140857 that specifically benefitted     UCH.     JOHNSON's bill proposed

a zoning variance    for the Royal Theater from Commercial Mixed Use 2 (CMX-2), which is

designated for small-scale neighborhood storefront retail and oflice uses, to Commercial Mixed

Used 3 (CIvD(-3), which is considered to be for a community- or region-serving commercial use.

Further, CMX-3 zoning altered the parking requirements and height maximums of the buildings

permitted to be constructed on the property.

           41.    KENYATTA JOHNSON did not disclose the financial and contractual

relationship between his spouse, DAWN CHAVOUS, and defendants ABDUR RAHIM ISLAM

and STIAHIED      DAWAN and Universal Companies, to members of City Council, his staff, or

other officials with the City of Philadelphia.

           42.    KENYATTA JOHNSON did not          recuse himself   fiom participation in the zoning

legislation sought by defendants ABDUR RAHIM ISLAM and SHAHIED DAWAN and

Universal Companies.

           43.    By December 2014, KENYATTA JOHNSON's bill passed through City Council

and was sigred into legislation by the Mayor of Philadelphia. The passage of the       bill forced the

withdrawal of the Act 135 suit that threatened Universal Companies' control of the Royal

Theater.

            44.   Despite the successful efforts of KENYATTA JOHNSON, DAWN CHAVOUS,

and defendants ABDUR        RAHIM ISLAM and SHAHIED DAWAN, to ease the zoning

restrictions over development ofthe Royal Theater, Person 2 withdrew from the development

project.

           45.    After struggling with the property for nearly 14 years, and less than two years

after the passage ofPhiladelphia Bill Number 140857 and removal of the zoning impediments,

                                                 -t4-
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 15 of 43




Universal Companies' real estate arm UCH sold the Royal Theater for approximately

$3,700,000.00. Universal Companies received over $2,700,000.00 in net profit from the sale,

after the payment of settlement and closing costs, real estate taxes, and consulting fees.

        46.     Prior to the sale ofthe Royal Theater, Universal Companies experienced financial

difficulties related to the operations of its charter schools, particularly its Milwaukee operations.

In the months prior to the Royal Theater sale, UCH loaned significant amounts of money to

Universal Companies' individual charter schools to supplement their cash        flow.   According to

UCH' accounting firm, UCH often deferred collection of management fees due from individual

charter schools in order to allow the charter schools to meet cash flow and operational needs.

The sale of the Royal Theater infused significant cash proceeds into Universal Companies to

offset the cash flow shortage.

                         The Properties at 1309-1313 Bainbridge Street

       47   .   The properties located at 1309-   13 13   Bainbridge Street in Philadelphia are located

in KENYATTA JOHNSON's district.

       48.      Universal Companies' real estate arm, UCH, partnered with the Pennsylvania

Housing Authority   ("P}IA) to create Uni-Penn, LLC.          Uni-Penn, LLC, in tum, owned Uni-

Penn Homeownership Inc. ('Uni-Penn").

        49.     On or about January 27,2005, the Philadelphia Redevelopment Authority

C'PRA) signed    a contract conveying   the 1309-1313 Bainbridge Street parcels to Uni-Penn for a

nominal fee of $3.00, for the purpose of building 109 single-family units on the land. Under the

arrangement, Uni-Penn was supposed to begin construction in         April 2005. As part of the deal,

the parties also executed a Redevelopment Agreement which required Uni-Penn to complete




                                                  -15-
        Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 16 of 43




construction within 1 8 months, or by October 2006, or face the prospect of "reversion," whereby

the PRA could re-claim ownership ofthe parcels.

       50.     As of2013, the 1309-1313 Bainbridge Street parcels remained undeveloped.

The property also was strewn with trash and the subject ofneighbors' complaints.

       5l.     In early 2014, PRA decided to begin the process ofreversion, and an official from

PRA telephoned KENYATTA JOHNSON to seek his support. Although JOHNSON's support

of reversion was not legally required, JOHNSON'S support was needed as a practical matter

because the Philadelphia   City Council rypically defers to the wishes ofthe Councilperson whose

district contains a padcular property.

       52.     On January 14,2014, DAWN CHAVOUS contacted defendant ABDUR               RAHIM

ISLAM, the person to whom CHAVOUS reported and who authorized all of UCH's payments to

Chavous Consulting, via email to wam him that the City ofPhiladelphia intended to revert the

1309-1313 Bainbridge Street parcels owned by UCH's partnership.

       53.     Shortly thereafter, I(ENYATTA JOHNSON advised the PRA that he would not

support the reversion, which had a "chilling effect" and halted the reversion process. As   of

2015, the 1309-1313 Bainbridge Street parcels were valued between $2,600,000 and $3,500,000.

                            Fraud, Hidden Income and Tax Evasion

        54.    Between 2010 and 2016, defendant ABDUR RAHIM ISLAM drew significant

sums of money from UCH in the form of bonuses and travel or expense reimbursements,         in

addition to his annual salary. Although UCH's Board of Directors (the Board) was charged with

reviewing and approving UCH's financials and major initiatives on a quarterly or annual basis,

defendants   ISLAM and SIIAHIED DAWAN         used their positions as CEO and CFO respectively

to pay themselves bonuses without the approval or knowledge ofthe UCH Board. Defendants

                                               -16-
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 17 of 43




ISLAM and DAWAN paid themselves bonuses even while Universal Companies was

hemorrhaging money due to the failed charter school expansion in Milwaukee.

                             Fake Consulting Business and Deductions

        55.     Defendant ABDUR RAHIM ISLAM controlled the finances of both URED and

ORED. Between2011and2016,defendantISLAMreceivedsignificantdistributionsand

"expense reimbursement" payments from ORED (another entity) and URED, despite the fact

that neither entity had any meaningfr business activity supporting or justifring the payments.

Despite this lack of demonstrable business activity, both entities "reimbursed" ISLAM for

"business expenses" in excess of$140,000 from ORED, and $88,000 from URED which

included approximately $3,000 in bribe payments made to Michael Bonds. ISLAM

"reimbursed" himself for "business expenses" without the knowledge ofPerson 1, his putalive

partner in the entities.

                           Embezzled Income from Universal Companies

        56.     Defendants ABDUR RAHIM ISLAM and SHAHIED DAWAN ananged for

UEC and its charter schools to pay management fees to   UCH.     Part ofthese fees were then used

by UCH to reimburse expenses incurred by Universal Companies' executive management team

to support and oversee the management and operations ofthe charter schools. Defendants

ABDUR RAHIM ISLAM and SHAHIED DAWAN used UCH's tunds to pay ISLAM excessive,

inflated, or outright fraudulent reimbursements for "travel" or other purported "business

expenses." Defendant ISLAM would pad his "expenses" related to the operation ofUniversal

Companies, including the charter schools, with a variety ofpersonal expenses that should not

have been reimbursed. For example, defendant     ISLAM submitted his personal car insurance,

political contributions, personal vacations, and gym memberships   as "business expenses"   which

                                              _17_
          Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 18 of 43




were reimbursed by UCH and also not included as income on his IRS Forms 1040. ISLAM's

"reimbursements" were reviewed and approved by defendant DAWAN outside the standard

procedures for Universal Companies and without proper and detailed supporting documentation.

          57.   Defendants ABDUR RAHIM ISLAM and SIIAHIED DAWAN, as the chief

executives ofUCH, and without notice to the Board, also authorized defendant ISLAM to

receive large sums of"pocket money'' or per diem from               UCH.      Between in or about January

2014 and in or about June 2016, UCH "reimbursed" ISLAM approximately $108,000 for

expenses over and above his "documented" expenses.                 ISLAM also received $50.00 per week in

miscellaneous cash fiom UCH up until July 2014. After July 2014, ISLAM received

miscellaneous cash from UCH in the amount of          $    1   00.00 per   week. In addition to the weekly

miscellaneous cash payments, ISLAM received an additional $100.00 cash per day when he

travelled for Universal Companies even though UCH also reimbursed him for any "documented"

expenses, such as meals, on those same trips.

          58.   \n early 2017,   as   Universal Companies's frnancial disaster in Milwaukee was

coming to a head, defendant ABDIJR RAHIM ISLAM explored a new method to obtain

Universal Companies' funds. In a text message to defendant SHAHIED DAWAN on February

24,2017, defendant ISLAM followed up on a proposed personal "loan" from Universal

Companies to ISLAM in the amount of $50,000. ISLAM wrote to DAWAN, "Here's how the

$50K loan could   work.   Paid back by taking next year bonus for 2years ($             l00K) deducted by

$50k loan and process $50k normally. What do you think?"

          59.   Defendant SHAHIED DAWAN responded via text, *l still don,t see how this gets

through   audit." Defendant DAWAN explained via text, ".               . . [the auditors]   will   be looking   for



                                                  -   18   -
        Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 19 of 43




board approval. every [sic] since those donations tiom those   schools." By March9,201,7,

Universal Companies pulled out of Milwaukee before the end ofthe school year

                                           Ovcrt Acts

       ln furtherance ofthe conspiracy and to affect the object thereof, the defendants and or

other co-conspirators known and unknown committed the following overt acts, among others, in

the Eastem District of Pennsylvania, the Eastem District of Wisconsin, and elsewhere:

                     I.   Ollicial Acts in Milwaukee Obtained Through Bribery

                     A.    Expanding Universal's Charter School Operations

       1.     On or about December 9, 2014, Michael Bonds, charged elsewhere, appeared at a

subcommittee meeting of the MPS Board and personally advocated in support of the expansion

sought by defendants ABDUR     RAHIM ISLAM and SI{AHIED DAWAN, to include the

opening ol-an additional campus by the charter school entity operated by Universal Companies

in Milwaukee, Wisconsin.

       2.     On or about December 11, 2014, Michael Bonds brought a motion before a

subcommittee of the MPS Board supporting the lease of an MPS building sought by defendants

ABDUR RAHIM ISLAM and SIIAHIED DAWAN to house the additional Milwaukee school

campus awarded in the expansion.

       3.     On or about December 11, 2014, Michael Bonds voted in favor ofthe motion he

introduced before the subcommittee supporting the lease ofan MPS building to the additional

charter school campus awarded in the expansion.

       4.     On or about December 18, 2014, Michael Bonds presided over a meeting       ofthe

full MPS Board at which the expansion ofthe charter school operations sought by defendants

ABDUR RAHIM ISLAM and SHAHIED DAWAN was approved by the full MPS Board.

                                             -19-
        Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 20 of 43




             B.   Securing Revised Lease Terms Favorable to Universal Companies

        5.    On or about September 26,2015, defendant ABDUR          RAHIM ISLAM and

Michael Bonds corresponded via email, and in that exchange, defendant ISLAM relayed

instructions for Bonds, crafted by ISLAM and defendant SHAHIED DAWAN, which included

detailed figures and amounts for Bonds to put before the MPS Board regarding lease deferments

favorable to Universal Companies and its Milwaukee operation.

        6.    On or about   April 19,2016,    at a subcommittee meeting of the MPS Board,

Michael Bonds motioned the Board for approval ofnew lease terms favorable to defendants

ABDUR RAHIM ISLAM, SHAHIED DAWAN, and Universal Companies' charter school

operation in Milwaukee, Wisconsin.

        7.    On or about   April19,2016, Michael Bonds voted in favor of the new    lease terms

- which deferred lease payments of approximately $1,000,000 owed by the charter school

operations of Universal Companies    -   that Bonds had introduced before the subcommittee ofthe

MPS Board, which were then, in tum, recommended to the full MPS Board and ultimately

approved.

    I        The Creation of False Documents to Disguise the Bribe Payments to Bonds

        8.    On or about December 19,2014, Bonds and others known to the grand       jury

created a false invoice, which was then transmitted via email from Milwaukee, Wisconsin to

Philadelphia Pennsylvania, that sought installment payments from Universal Companies to

Michael Bonds' company "Afiican American Books and Gifts."

        9.    On or about April 21,2016, defendants ABDUR RAHIM ISLAM, SHAHIED

DAWAN, and Bonds caused an email to be sent from Milwaukee, Wisconsin, to ISLAM and

SHAHIED DAWAN in Philadelphia, Pennsylvania. The email contained another fake invoice

                                                -20 -
               Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 21 of 43




    and a subject line "BondsBooksl0.pdf," and        it sought payment to be transmitted via Federal

    Express.

                      ilI.       The Corrupt Payments from Islam and Dawan to Bonds

            10.           In furtherance of their criminal schemes, defendants ABDUR RAHIM ISLAM

    and SHAHIED DAWAN paid approximately                $   18,000 in bribes to Michael   Bonds.   On or about

    the dates set forth below,        ISLAM and DAWAN caused the following payments to be issued to

    Bonds' African American Books and Gifts fiom accounts controlled by defendant ISLAM and/or

    Universal Companies:


     Overl Act                            Check No.                Date Issued                Amount

               I   0(a)                     #1962               December 24, 2014             $ 2,000

               100)                          #170                Jamtary 21,2015              $ 3,000

               l0(c)                        # 1053              February 18, 2015             $ 2,000
                                                                                                                 I



               l0(d)                        #1110                 March 6,2015                s l,000            I




               l0(e)                        #fi49                  April 1,2015               $ 1,000
I



                l0(0                        #t639                 June 29, 2015               $ 1,000

I
               lo(e)                        #1847               September 28, 2015            $ 2,500


I
               r0(h)                        #1925               November 4, 2015              $ 1,s00
                                                            I



|
ttt             'oro              I
                                            #1062
                                                            I
                                                                November 30, 2015             $r,500

                l0(i)                       #1066                January 4,2016               $   1,500
I




               l0(k)                        #2212                 Apil22.20l6                 $ 1.000




                                                        -21 -
           Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 22 of 43




       I   1.    Defendant SHAHIED DAWAN caused check #1 962 to be shipped via Federal

Express from Philadelphia, Pennsylvania to Milwaukee, Wisconsin, where it was ultimately

received by Michael Bonds.

           12.   On or about January 21,2015, for the second installment payment, defendant

ABDUR RAHIM ISLAM hand-delivered the $3,000 payment to Michael Bonds in Milwaukee,

Wisconsin.

       13.       On or about Apri122,2016, defendant SHAHIED      DAWAN caused check # 2212

to Michael Bonds' company to be shipped via Federal Express from Philadelphi4 Pennsylvani4

to Milwaukee, Wisconsin.

                 W.     Ollicial Acts in Philadelphia Obtained Through Bribery

                                       A.   The Royal Theater

     14.         On or about October 16,2014, defendant SHAHIED DAWAN transmitted to

defendant ABDUR RAHIM ISLAM via email a draft of the rezoning ordinance for the Royal

Theater that became Philadelphia   Bill Number   140857 in advance of a meeting that same day

between defendant ISLAM and KENYATTA JOHNSON to discuss the Royal Theater property.

       15.       On or about October 30, 2014,   KENYATTA JOHNSON introduced City of

Philadelphia Bill Number 140857 that specifically benefitted Universal Companies.

JOHNSON's bill proposed a zoning variance allowing for expanded commercial use of the

property occupied by the Royal Theater and also altering the parking requirements and height

maximums for buildings constructed on the property.

       16.       On or about December 11, 2014, KENYATTA JOHNSON voted in support          of
City of Philadelphia Bill Number 140857, and the bill was passed by City Council.
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 23 of 43




                         B.   The Properties at 1309-1313 Bainbridge Street

        17.     On or about January 16,2014, DAWN CHAVOUS sent an email to defendant

ABDUR RAHIM ISLAM, waming him about the "[p]roperties the City [of Philadelphia] wants

to take from [UCH] located at l3th and Bainbridge."

        18.     Shortly thereafter, KENYATTA JOHNSON advised the PRA that he would not

support the City of Philadelphia's attempt to revert the properties at 13th and Bainbridge owned

by UCH's partnership, effectively halting the reversion process and allowing the UCH

partnership to retain the properties.

  V.   The Creation of False Documents to Disguise Bribe Payments to Kenyatta Johnson

        19.    On or about June 10,2013, defendant SHAHIED DAWAN transmitted by email

to defendant ABDIIR RAHIM ISLAM and DAWN CHAVOUS the bxecuted contract between

Chavous Consulting and Universal Companies, specifuing a start date of May 1, 2013, and a

$4,500.00 monthly consulting fee to be paid to Chavous Consulting.

       20.     In furtherance of their criminal schemes, on or about the dates set forth below,

DAWN CHAVOUS created and caused to be transmitted by email to defendants ABDUR

RAHIM ISLAM and SIIAHIED DAWAN invoices purportedly justifring the payments from

Universal Companies to Chavous Consulting from an account controlled by UCH:




                                              -23 -
           Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 24 of 43




          Overt Act                               Date Transmitted                          Amount

            20(a)                                 August l, 2013                           $13,500.00

            20(b)                               September 24,2013                          $4,500.00
I




            20(c)                               December 31,2013                          $l   8.000.00

            20(d)                                  April28,2014                           $l   3,500.00

            20(e)                               September 21, 2014                        $17,2s0.00




                          VI. The Corrupt Payments from Islam and Dawan
          21.        In furtherance oftheir criminal schemes, on or about the dates set forth below,

defendants ABDUR          RAHIM ISLAM and SHAHIED DAWAN                  caused the    following payments

to be issued to Chavous Consulting from an account controlled by Universal Companies:

                                                         I
          Overt Act                  Check No.                   Date Issued                Amount
I                             I



            2l(a)                      17271                   August 2, 2013             $I   3,500.00
I




            21(b)                      17479                   October 8, 2013             $4,500.00

            21(c)             I
                                       17713                   Jaruary 2,2014             $r   8,000.00
                              I



            2r (d)                     r   8159                 May 12,2014               $l   3,s00.00

            21(e)                      t 8631                  October 10,2014     I
                                                                                          s17,250.00




          22.        On or about September 27, 2016, defendants ABDUR            RAHIM ISLAM and

    SHAHIED DAWAN, and Universal Companies, sold the Royal Theater for approximately

$3,700,000.00.




                                                       -24 -
        Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 25 of 43




                                 VII.   Fraud and Embezzlement

       23.      Between 2012 and 2016, defendant ABDUR RAHIM ISLAM received the

following payments from Universal Companies, which defendants ISLAM and SHAHIED

DAWAN authorized and characterized as "bonuses" or "pay increase differential:"

    Overt Act        Amount                 I)atc                       Memo Line of Check
                                                                                                     I



       23(a)        $35,000             June20,2012                            "Bonus"

       23(b)        $35,000             June 20. 201 3                         "Bonus"

       23(c)        $   15,000       February 8,2014                  "Pay Increase Differential'

       23(d)        $3s,000      I
                                        June 4,2014                      "2013-2014 Bonus"

       23(e)        $   1s,000       February 2,2015                           "Bonus"

       23(f)        $30,000             April 9, 20t   5                 "Bonus 2014-2015"

       23(e)        $35,000          August 26, 2016                Payment Issued through Payroll
                                                                I




       24.      Between 2014 and 2016, defendant SHAHIED DAWAN received the following

payments from UCH, which defendants ABDUR RAHIM ISLAM and DAWAN authorized and

characterized as "bonuses":

    Overt Act             Amount                Date                    Memo Line of Check           I




       24(a)              $20,000           June 12,2014                 2013-2014 FY Bonus

       24(b)               $20,000        February 25, 20 t 5            2014-2015 FY Bonus
                                                                                                     I



I      24(c)               $20,000         June 17,2016             Payment Issued through Payroll

       24(d)               $20,000        February 10, 201 7        Payment Issued through Papoll




                                                -25 -
        Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 26 of 43




       25.      On or about January 22,2015, defendant ABDUR RAHIM ISLAM notified

defendant SHAHIED DAWAN via text message that he "had to write the [$3,000] check to

Bonds (emergency)." Subsequently, on or about July 16, 2015, defendant ISLAM submifted a

written reimbursement request to defendant DAWAN, for payment by UCH, and listed in the

"supporting documentation" the $3,000 bribe payment to Bonds as a business expense described

as "Purchase   of African American Books."

       All in violation of Title   18 United States Code, Section 1962(d).




                                                 -26 -
            Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 27 of 43




                             COUn-TS TwO THROUGH SEVEN

                             HONEST SERVICES WIRE FRAUD
                                       l8 u.s.c. $$ 1343, 1346

THE GRAND JURY FURTHER CHARGES TTIAT:

        l.      Paragraphsl,2,4,5,6,9,8, 12(b), l2(e)through l2(f1, 13through23,and55,

and Overt Acts 1 through 13 ofCount One are incorporated herein by reference.

       2.       Michael Bonds, charged elsewhere, as a member of the MPS Board, owed the

City of Milwaukee and its citizens   a duty   of honest services in the performance of his official

position.

       3.       From in or about December      of20l4 to in or about February of20l8, in the

Eastern District of Pennsylvani4 and elsewhere, defendants

                                 ABDUR RAHIM ISLAM and
                                    SHAHIED DAWAN

knowingly devised and participated in a scheme and artifice to defraud and to deprive the

citizens of Milwaukee, Wisconsin of their right to the honest services of MPS Board President

Michael Bonds through bribery.

                                        Manner and Means

                                     Payments to Michael Bonds

       4.       Beginning in December 2014, and continuing        throqh Apil22,2016,      on the

dates and in the amounts set forth   in Overt Acts l0(a) through l0(k) of Count One, defendants

ABDUR RAHIM ISLAM and SHAHIED DAWAN paid approximately $18,000 and other

things of value in bribes to Michael Bonds using Universal Companies' funds.




                                                  -27 -
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 28 of 43




                                                Official Acts

        5.      In exchange for the payments and the things ofvalue given by defendants

ABDUR RAHM ISLAM and SHAHIED DAWAN, Michael Bonds performed the official acts

set forth in Overt   Acts   1 through 7   of Count One.

                                           Concealing the Bribes

       6.       Defendants ABDUR RAHIM ISLAM and SHAHIED DAWAN and Michael

Bonds created or caused others to create false documents as set forth in Overt Acts 8 through 9

ofCount One to disguise the bribe payments.

                                          Execution of the Scheme

       7.       For the purpose ofexecuting and attempting to execute the scheme and artifice to

defraud and deprive the citizens of Milwaukee of the honest services of a member of the MPS

Board, on or about the dates below in the Eastern District of Pennsylvania and elsewhere,

defendants ABDUR       RAHM ISLAM and SHAHIED DAWAN, and others, knowingly caused to

be transmitted, and aided and abetted the transmission of, by means of wire communication    in

interstate commerce, signals and sounds, that is, the below electronic mail messages, each

transmission constituting a separate count:




                                                    -28 -
      Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 29 of 43




    Count         Interstate Wire Communication (Electronic                    Approximate
                  Communications)                                                  Date

      )           Email communication from ISLAM in Pennsylvania to            Sept. 26, 2015
                  Bonds in Wisconsin, relaying instructions from
                  Defendant SHAHIED DAWAN. including detailed
                  figures and amounts related to the lease deferments
                  sought fiom MPS.
      J           Email from Universal Companies' office in Wisconsin to       Sept. 28, 2015
                  Defendant SHAHEID DAWAN and Defendant ABDUR
                  RAHIM ISLAM in Pennsylvania, transmitting invoice
                  from African American Books and Gifts in the amount of
                  $2,500
      4           Email from Universal Companies' oIfice in Wisconsin to       Oct.20,2015
                  Defendant SHAHEID DAWAN and Defendant ABDUR
                  RAHIM ISLAM in Pennsylvania, transmitting invoice
                  from Afiican American Books and Gifts in the amount of
                  $1,500
      5       I
                  Email from Universal Companies' office in Wisconsin to       Nov.26,2015
                  Defendant SHAHEID DAWAN and Defendant ABDUR
                  RAHIM ISLAM in Pennsylvania, transmitting invoice
                  from African American Books and Gifts in the amount of
                  $1,500
      6           Email fiom Universal Companies' office in Wisconsin to       Dec. 30. 2015
                  Defendant SHAHEID DAWAN and Defendant ABDUR                                   I


                  RAHIM ISLAM in Pennsylvania transmitting invoice
                  from Afiican American Books and Gifts in the amount of
                  $   1,000
      7           Email from Universal Companies' office in Wisconsin to       April 21, 2016
                  Defendant SHAHEID DAWAN and Defendant ABDUR
                  RAHIM ISLAM in Pennsylvania transmitting invoice
                  fiom African American Books and Gifts in the amount of
I                 $ l ,500


     All in violation of Title   18. United States Code, Sections 1343 and 1346.




                                               -29 -
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 30 of 43




                                            COUNT EIGHT

             USE OF INTERSTATE FACILITY TO FURTHER RACKETEERING
                               l8 U.s.C. $ 19s2(a)(3)

THE GRAND JURY FURTHER CHARGES THAT:

        l.      Paragraphsl,2,4,5,6,9,8, l2(b), l2(e)through l2(f), l3through23,and55,

and Overt Acts   I through   13   ofCount One are incorporated herein by reference.

        2.      The laws of the State of Wisconsin, specif,rcally Wis. Stat. $ 946.10, provide that

bribery is a violation of the laws of the State of Wisconsin.

        3.      On or about Septemhr 26, 2016, in the Eastem District of Pennsylvania and

elsewhere, defendants

                                     ABDURRAHIM ISLAM            ANd
                                        SHAHIED DAWAN,

aided and abetted by Michael Bonds, charged elsewhere, and others, known and unlnown to the

grand jury, used a   facility in interstate/foreign commerce, namely   an email server,   with the intent

to further an unlawfi.rl activity, that is, bribery and extortion in violation of Wis. Stat. $ 946.10

and l8 U.S.C. $ 1951, and thereafter committed and attempted to commit the crimes of bribery

and extortion to further such unlaufirl activity.

        All in violation of Title   18, United States Code, Section 1952(a)(3)   xd2.




                                                  -30-
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 31 of 43




                               COUNTS NINE THROUGH TEN

                             HONEST SERVICES WIRE FRAUD
                                  r8 u.s.c. ss 1343, 1346

THE GRAND JURY FURTHER CHARGES THAT:

        1.     Paragraphs 1,2, 5 through 8, 12(a), 12(e) through 12(f), 15 through 17, 24

through 53 and Overt Acts 14 through 22 of Count One are incorporated herein by reference.

       2.      Defendant KENYATTA JOFINSON, as an elected member of Philadelphia City

Council, representing citizens ofthe 2nd District, owed the citizens of the 2nd District and the

citizens of Philadelphia a duty ofhonest services in the performance of his official position.

       3.      From in or about 2013 to on or about the date ofthis Indictment, in the City       of

Philadelphia, in the Eastem District ofPennsylvania, and elsewhere, defendants

                                   ABDURRAHIM ISLAM,
                                     SHAHIED DAWAN,
                                  KENYATTA JOHNSON, and
                                     DAWN CHAVOUS

knowingly devised and participated in   a scheme and     artifice to defraud and to deprive the

citizens ofthe 2nd District and the citizens of Philadelphia of their right to the honest services     of

defendant KENYATTA JOHNSON through bribery.

                                     Purposes of the Scheme

       4.      It was a purpose of the scheme for defendants KENYATTA JOHNSON and

DAWN CHAVOUS to receive payments and things of value in exchange for defendant

JOHNSON using his position as a Philadelphia City Councilman to take official actions to

benefit defendants ABDUR RAHIM ISLAM and SHAHIED DAWAN, and Universal

Companies, including but not limited to, introducing and voting upon spot zoning legislation

related to a property held by Universal Companies and blocking reversion to the City       of

                                                - 3l -
        Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 32 of 43




Philadelphia of another property held by Universal Companies after it failed to develop the

property pusuant to its agreement with the City.

       5.      It was a further purpose ofthe scheme to conceal and protect the activities ofthe

co-schemers from detection and prosecution by law enforcement officials as well as from

exposure by the news media, through means that included, but are not limited to, the falsification

ofdocuments.

                                      Manner and Means

       6.      From May 2013 through October 2014, defendants ABDUR RAHIM ISLAM and

SHAHIED DAWAN caused Universal Companies to enter into an original and series of renewal

contracts with defendant DAWN CHAVOUS who operated as Chavous Consulting.

       7.      In order to be paid under these contracts and renewal contracts, defendant DAWN

CHAVOUS electronically submitted     a   total of five invoices via e-mail to defendant ABDUR

RAHIM ISLAM or defendant SHAHIED DAWAN.

          Cormpt Payments to l)efendants Kenyatta Johnson and Dawn Chavous

       8.      Beginning in or around August 2013 and continuing through in or around October

2014, defendants ABDUR RAHIM ISLAM and SHAHIED DAWAN caused Universal

Companies to send defendant DAWN CFIAVOUS a series of five checks totaling approximately

$66,750, as set forth in Overt Acts 21(a) through 21(e) ofCount One.

                              Ofiicial Acts by Kenyatta Johnson

       9.      In exchange for the payments given by defendants ABDUR RAHIM

ISLAM and SHAHIED DAWAN to defendant DAWN CHAVOUS, defendant KENYATTA

JOHNSON performed the official acts set forth in Overt Acts 14 through l8 of Count One

related to The Royal Theater and the properties at 1309- 1313 Bainbridge Street, Philadelphia.


                                               -32 -
             Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 33 of 43




                                         .   Concealing the Bribes

         10.      In order to conceal the link betrveen the payments and official acts of defendant

KENYATTA JOHNSON, defendants ABDUR RAHIM ISLAM, SHAHIED DAWAN, DAWN

CHAVOUS, and JOHNSON created                 a bogus consultant relationship between   UCH and Chavous

Consulting and prepared a series of contracts.

                                        Execution of the S

         I   l.   For the purpose ofexecuting and attempting to execute the scheme and artifice to

defraud and deprive the citizens of the 2nd District and ofPhiladelphia ofthe honest services         of

Corurcilman KENYATTA JOHNSON, on or about the dates below, in the Eastern District               of

Pennsylvania and elsewhere, defendants ABDUR RAHIM ISLAM, SHAHIED DAWAN,

DAWN CHAVOUS, and JOHNSON and others, knowingly caused to be transmitted, and aided

and abetted the transmission of, by means of wire communication in interstate cornmerce,

signals, that is, the below electronic mail messages, each transmission constituting a separate

count:



     Count                 Date                                      Description

         9          October 16,2014 Email forwarding draft zoning ordinance from defendant
                                         |
                                    SHAHIED DAWAN to defendant ABDUR RAHIM
                                    ISLAM in advance of defendant ISLAM's meeting with
                                    defendant KENYATTA JOHNSON
         l0         October 22,2014 Electronic image transmitted by Wells Fargo Bank from a
                                    branch in Philadelphia, PA to an out-of-state server,
                                    resulting from the withdrawal of $ I 7,250.00 from
                                    Universal Companies' account ending in 9642

         All in violation of Title   18, United States Code, Sections 1343 and 1346.




                                                     -33-
        Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 34 of 43




                         COUNTS ELEVEN THROUGH SIXTEEN

                                         WIRE FRAUD
                                         18 U.S.C. S 1343

THE GRAND JURY FURTHER CHARGES THAT:

       l.      Paragraphs   1,2,4 through 6, l2(a) through l2(f),   54 through 59, and Overt Acts

23 through 25 of Count One are incorporated herein by reference.

                                     The Scheme to Defraud

       2.      From in or around 201 I and continuing through in or around the date ofthis

Indictment, in the City ofPhiladelphia in the Eastern District of Pennsylvania, and elsewhere,

defendants

                                 ABDUR RAHIM ISLAM and
                                    SHAHIED DAWAN

knowingly devised and intended to devise a scheme and artifice to defraud, and to obtain money

and property by means of materially false and fraudulent pretenses, representations, and

promises.

       3.      It was the object ofthe scheme described in paragraph 2 for defendants ABDUR

RAHIM ISLAM and SHAHIED DAWAN to use the resources of Universal Companies in

various ways to enrich themselves.

                                       Manner and Means

       4.      The means and methods by which defendants ABDUR           RAHIM ISLAM and

SHAHIED DAWAN carried out the scheme are described in paragraphs 13(a) through l3(f), and

l4 through   58 ofCount One   ofthis indictment.




                                               -34 -
          Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 35 of 43




                              Acts in Furtherance ofthe Scheme

          5.    Defendants ABDUR     RAHIM ISLAM and SHAHIED DAWAN executed and

attempted to execute the scheme and artifice to defraud, and in futherance   ofthe scheme

transmitted and caused to be transmitted, in interstate corrmerce, the following wire

communications in the form of writings, signs, signals, pictures, and sound as set forth, each

transmission constituting a separate count:


   Count          Date                   Description                     Conspirators'
                                                                        Characterization
     ll        July 16,2015    Electronic image transmitted        Islam Expense Reimbursement
                               by Wells Fargo Bank, from a
                               branch in Philadelphia, PA to
                               an out-of-state server, resulting
                               from the withdrawal of
                               57 0,47 2.7 2 fr om Universal
                               Companies' account ending in
                               9642

     12        October I 0,    Electronic image transmitted        Islam Expense Reimbursement
                  2015         by Wells Fargo Bank, from a
                               branch in Philadelphi4 PA to
                               an out-of-state server, resulting
                               fiom the withdrawal of
                               $35,000 fiom Universal
                               Companies' account ending in
                               9642

     l3        January 16,     Electronic image transmitted        Islam Expense Reimbursement
                  20t6         by Wells Fargo Bank, from a
                               branch in Philadelphia, PA to
                               an out-of-state server. resulting
                               from the withdrawal of
                               $30,000 from Universal
                               Companies' account ending in
                               9642




                                               -35-
      Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 36 of 43




14         April 28, 2016        Electronic image transmitted        Islam Expense Reimbursement
                                 by Wells Fargo Bank, from a
                                 branch in Philadelphia, PA to
                                 an out-of-state server resulting
                                 from the withdrawal of
                                 $30,000 from Universal
                                 Companies' account ending in
                                 9642

l5         June 14, 2016         Electronic image transmitted        Islam Expense Reimbursement
                                 by Wells Fargo Bank, from a
                                 branch in Philadelphia, PA to
                                 an out-of-state server, resulting
                                 from the withdrawal of
                                 $30,000 from Universal
                                 Companies' account ending in
                                 9642

l6         June 30,2016          Electronic image transmitted        Islam Expense Reimbursement
                                 by Wells Fargo Bank, from a
                                 branch in Philadelphia, PA to
                                 an out-of-state server. resulting
                                 from the withdrawal of
                                 $30,000 from Universal
                                 Companies' account ending in
                                 9642

     All in violation of Title   18, United States Code, Section 1343.




                                                 -36-
           Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 37 of 43




                        COUNTS SE VENTEEN THROUGH TWENTY-TWO

                                       FALSE TAX RETURNS
                                         26 U.s.c. $ 7206(2)

THE GRAND JURY FURTHER CIIARGES THAT:

          l.        Paragraphs 1,2, 4 through 6, 12(a) through   l2(f), 54 through 59, and Overt Acts

23 through 25 ofCount One are incorporated herein by reference

          2.        The Intemal Revenue Service (lRS) was an administrative agency of the United

States Department of Treasury responsible for administering and enforcing the tax laws of the

United States, including the assessment and collection of federal income taxes.

          3.        Over a six-year period, defendant ABDUR RAHIM ISLAM, a certif,red public

accountant, prepared fiaudulent     joint federal income tax retums for himself and his spouse.

From 2011 through 2016, in the aggregate, defendant ISLAM underreported his taxable income

by approximately $551,202, resulting in a tax loss to the govemment totaling approximately

$   188,764.00.

          4.        Defendant ABDUR RAHIM ISLAM hid and underreported his income in a

variety of ways, including the following:

               a.   Through his control of Universal Companies, defendant ABDUR RAHIM

    ISLAM ananged for "bonus" payments to be generated to him outside of Universal Companies'

    established payroll accounting system, ensuring the payments would not appear on his W-2s.

    Defendant ISLAM then treated the "bonus" payments and income from URED as "Gross

    Receipts" from his Schedule C consulting business. Defendant ISLAM then fiaudulently

    reduced the income attributable to his Schedule C business by inllating or creating false and




                                                  -37 -
          Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 38 of 43




fictitious business expenses to offset against his "Gross Receipts," thereby reducing any taxable

 rncome

            b.   As CEO of Universal Companies, defendant ABDIJR RAHIM ISLAM was

reimbursed for travel and business-related expenses. Defendant ISLAM padded any legitimate

business expenses he submitted with a variety ofpersonal expenses which should not have been

reimbursed by Universal Companies. For example, ISLAM was reimbursed for his personal

car insurance, political contributions, personal vacations for himself and others, multiple gym

memberships, and personal meals, including family celebrations. ISLAM did not include these

personal expense reimbursements as income on his IRS Forms 1040.

       5.        On or about the dates listed in the chart below, in Philadelphia in the Eastem

District of Pennsylvania, and elsewhere, defendant

                                       ABDURRAHIMISLAM
willfully aided, assisted, procured,   counseled, and advised the preparation and presentation to the

Intemal Revenue Service, of U.S. Individual Income Tax Retums, Forms 1040 for defendant

ISLAM and his spouse, when the defendant ISLAM knew and believed that the individual

retums were materially false for each of the following years:




                                                  -38-
       Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 39 of 43




    Count     Retum Type         Tax Year         Method Filed          Dale Filed    False Line
                                             I
                                                                   I
                                                                                      Items
     17       Form 1040,           2011           Electronically       Oct. 15.2012   Line 22 Total
              Individual                              Filed                           Income
              Income Tax
              Retum
     l8       Form I 040,          2012            Paper Filed         Oct.22,2013    Line 22 Total
              Individual                                                              Income
              Income Tax
              Retum                                                ttOct. 15,2014     Line 22 Total
     t9       Form 1040,           2013           Electronically
              Individual                              Filed                           Income
              Income Tax                                           I


              Retum
     20       Form 1040,           2014           Electronically       Oct. 14,2015   Line 22 Total
              Individual                              Filed        I                  Income
              Income Tax
              Retum                                                                                   I



I    2t       Form 1040,           2015           Electronically       Oct. 16,2016   Line 22 Total
I             Individual                              Filed                           Income
                             I                I
              Income Tax
              Retum
     22       Form 1040,           2016           Electronically       Oct. 16,2017   Line 22 Total
              Individual                              Filed                           Income
              Income Tax
              Retum



            In violation of Title 26, United States Code, Section 7206(2).




                                            -39 -
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 40 of 43




                                  FIRST NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES TTIAT:

        1.       As a result ofthe violation(s) ofTitle 18, United States Code, Sections

1343 and 1346, set forth in this indictment, defendants

                                      ABDUR RAHIM ISLAM,
                                        SHAIIIED DAWAN,
                                     KENYATTA JOHNSON, and
                                        DAWNCHAVOUS

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived fiom proceeds traceable to such property, including, but not limited to, the srrm              of

$463,000.

        2.       If any of the property   subject to forfeiture, as a result of any act or

 omission of the defendant(s):

        (a)      cannot be located upon the exercise of due diligence;

        (b)      has been transferred or sold to, or deposited       with,   a thfud   party;

        (c)      has been placed beyond the     jurisdiction ofthe Court;

        (d)      has been substantially diminished in value; or

        (e)      has been commingled      with other property which cannot be divided without

                 difiiculty;

it is the intent of the United   States, pursuant to   Title   18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property ofthe defendant(s) up to the value ofthe property subject to forfeiture.

        All   pursuant to Title 28, United States Code, Section 2461(c) and             Title I 8, United   States

Code, Section 981(a(1)(C).



                                                   -40-
         Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 41 of 43




               SECOND NOTICE OF FORFEITURE (RICO FORFEITURE)

                As a result ofthe violation of Title 18, United States Code, Section 1962(d) set

forth in this Indictrnent, the defendants,

                                   ABDUR RAHIM ISLAM, and
                                      SHAHIED DAWAN,

shall forfeit to the United States of America:

        (a)     any interest acquired and maintained in violation       ofTitle   18, United States Code,


                Section 1962;

        (b)     any interest in, security of, claims against, or property or contractual rights    ofany

                kind, which afford a source of influence over, any enterprise established,

                operated, controlled, conducted, and participated in the conduct of such violation

                ofTitle   18, United States Code, Section 1962(d), and

        (c)     any property constituting or derived from proceeds obtained, directly and

                indirectly, from racketeering activity, in violation of Title 18, United States Code,

                Section 1962, which property is subject to forfeiture to the United States pursuant

                to Title 18, United States Code, Section 1963(a)(3).

        2.      Ifany ofthe property subject to forfeiture,   as a result    of any act or

 omission of the defendant(s):

        (a)     cannot be located upon the exercise ofdue diligence;

        (b)     has been transferred or sold to, or deposited   with,   a   third party;

        (c)     has been placed beyond the   jurisdiction ofthe Court;

        (d)     has been substantially diminished in value; or




                                                 -41   -
        Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 42 of 43




         (e)     has been commingled with other property which cannot be divided without

                 difficulty;

it is the intent ofthe United States, pursuant to Title   18, United States Code, Section 1963(m),   to

seek   forftiture ofany other prop€rty of the defendant(s) up to the value ofthe property subject to

forfeiture.

         All punuant to Title I 8, United   States Code. Section 1963.

                                                 A TRIjE BILL:




                                                 FOREPERSON



                     I            I


          ARBITTIER \\ILLIAMS
Anomey for the United States. Acting Under Authoritl' Confened by 28 U.S.C. $ 515.




                                                  -42-
 Case 2:20-cr-00045-GAM Document 1 Filed 01/28/20 Page 43 of 43




  No.

                        UNITED STATES DISTRICT COURT
                           Eastenr District ol' Pcnnsylvania


                                        elrunal-o-rvs         jsl

                        THE UNITED STATES OF AMERICA

                                                        vs-
                               ABDUR RAHIM ISLAM
                                 SHAHIED DAWAN
                               KENYATTA.'OHNSON
                                 DAWN CHAVOUS

                                        IN DIC'I'M T]NT

                                       Cotlnts
                18 U.S.C. $  1962(d)  (RICO   conspirncy - I count)
         l8 U.S,C. $$ 1343, I346   (honest scrviccs wirc fraud - 8 counts)
18 U.S.C. $ 1952(a)(3) (use of interststc fscility to furthcr racketcering -   t count)
                     l8 U.S.C. $ 1343 (wire freud - 6 counts)
                26 U.S.C. $ 7206(2) (falsc tox returns - 6 counts)
                        18 U.S.C. $ 2 (aiding and abetting)
                                Notices of Forfeiturc

                                             A truc hill

                                             Ibrcmnn

              Filcd in opcn coun Ihis                               dly.
                   of                                    A.t).20
                                               ( lcrl

                                 llnil. $
